GUIDRY, Judge.
On November 17, 1982, the defendant, Robert Pierre, was convicted, by unanimous verdict of a twelve person jury, of one count of aggravated rape, a violation of LSA-R.S. 14:42, and one count of aggravated burglary, a violation of LSA-R.S. 14:60. On the conviction for aggravated rape, the defendant was sentenced to life imprisonment at hard labor, without benefit of parole, probation or suspension of sentence, and on the conviction for aggravated burglary, the defendant was sentenced to thirty (30) years at hard labor, the sentences to run consecutively. The defendant has appealed his convictions and the sentences imposed.
The defendant made no assignments of error, pursuant to LSA-C.Cr.P. Article 844. Therefore, the scope of appellate review in this case is limited to a review of the pleadings and proceedings, without inspection of the evidence, for errors patent. State v. Zeno, 322 So.2d 136 (La.1975). Accordingly, we have carefully examined the record in this case pursuant to the mandate of LSA-C.Cr.P. Article 920 and finding no errors patent on the face of the record, we affirm the defendant’s convictions and the sentences imposed.
AFFIRMED.